PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of
Amitabh MEHRA
Application No. 15/949,662
Filed: April 10, 2018
Attorney Docket No. 1458-170328
:
:
:     DECISION ON PETITION
:
:





This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 06, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to pay the Appeal Forwarding Fee within the two (2) month time period set forth in 37 CFR 41.20(b)(4).  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 30, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the forwarding fee of $2,360.00, previously submitted November 18, 2020, (2) the petition fee of $2,100.00, and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions